UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                              )
FARZAD N. KHOSRAVI,           )
                              )
           Plaintiff,         )
                              )
    v.                        )                      Case No.1:16-cv-02066-TSC
                              )
THE GOVERNMENT OF THE ISLAMIC )
REPUBLIC OF IRAN,             )
                              )
           Defendant.         )
                              )

                                 MEMORANDUM OPINION

       Plaintiff Farzad Khosravi sued the government of the Islamic Republic of Iran under the

Foreign Sovereign Immunities Act (FSIA), seeking money damages for injuries he suffered

during his eight-month detention and torture in an Iranian prison. Khosravi moved for default

judgment against Iran under Federal Rule of Civil Procedure 55(b)(2). (ECF No. 12.) To obtain

a default judgment against a defendant under the FSIA, a plaintiff must establish the claim “by

evidence satisfactory to the court.” 28 U.S.C. § 1608(e). The court “may not unquestioningly

accept a complaint’s unsupported allegations as true.” Reed v. Islamic Republic of Iran, 845 F.

Supp. 2d 204, 211 (D.D.C. 2012). However, an evidentiary hearing is not required; a “plaintiff

may establish proof by affidavit.” Id. at 212.

       Based on the findings of fact set forth below, the court granted Khosravi’s motion for

default judgment and awarded $18,668,126.58 in damages. (ECF No. 18.)

                                 I.      FINDINGS OF FACT

       Based on the undisputed evidence before it, the court finds the following facts.

       Khosravi is a dual U.S.-Iranian citizen, born in Iran. (ECF No. 12-2, Khosravi Decl.

¶¶ 1, 5.) In 1980, the government of Iran arrested Khosravi for his open opposition to its policies
and placed him under house arrest for seven months. (Id. ¶ 3.) After Khosravi was released, the

Iranian government continued to surveil and harass him. (Id. ¶ 4.) A year later, he escaped the

country, and in September 1983 was granted political asylum in the United States. Ten years

later he became a U.S. citizen. (Id. ¶ 5.)

       In August 2012, Khosravi returned to Iran for a two-month visit to see family. (Id. ¶ 9.)

Upon his arrival in Tehran, government officials took his American and Iranian passports. (Id.

¶ 11.) Khosravi spent two and a half years in Iran trying to get his passports returned, and, with

the aid of counsel, finally was able to get them returned, although his Iranian passport had by

then expired. (Id. ¶ 12.) When he went to apply for a new Iranian passport, Iranian officials

repeatedly interrogated him. (Id.) Once he was able to obtain a new passport, he booked a flight

to return to the United States. (Id. ¶ 13.)

    A. Detention and Interrogation

       When Khosravi arrived at the Tehran airport in May 2015 to board his return flight to the

United States, agents from the Ministry of Intelligence (MOIS) 1 told him he could not leave the

country and punched him in the face when he asked to see a court order. (Id. ¶ 13.) The agents

then arrested him and told him he was charged with murder. (Id.) He was handcuffed,

blindfolded and driven to Evin Prison. (Id. ¶¶ 14–16.) When he continued to ask what was

happening, the agents told him that he was charged with espionage for sending secret

information to a hostile government—the United States. (Id. ¶ 14.)




1
  MOIS is Iran’s primary intelligence organization; in 2012, the United States designated it for
human right abuses dating back to 2009. Hekmati v. Islamic Republic of Iran, 278 F. Supp. 3d
145, 150 (D.D.C. 2017) (citing U.S. Dep’t of Treasury, Treasury Designates Iran Ministry of
Intelligence and Security for Human Rights Abuses and Support for Terrorism, U.S. Dep’t of
Treasury Press Center (Feb. 16, 2012)).


                                                     2
        The agents dragged Khosravi inside the prison, stripped him of his belongings, and

placed him in a concrete cell that was no more than three feet by five feet. (Id. ¶ 16.) Khosravi

later learned he was in Ward 209, a secret detention center operated by MOIS. (Id.) The cell

had no light, bed, or toilet, and was infested with rodents and insects. (Id. ¶¶ 17–18.) Khosravi

was fed no more than two meals each day, usually moldy bread and cheese, and his weight

declined rapidly. (Id. ¶ 19.)

        Khosravi was placed in solitary confinement for extended periods throughout his eight-

month imprisonment. (Id. ¶ 27.) He was allowed one phone call, to his mother. (Id. ¶ 22.)

When he told her he was in prison, a guard hung up the phone, beat him, and threw him back in

his cell. (Id.)

        After Khosravi had been imprisoned for a few days, he was removed from his cell,

interrogated, and accused of being a U.S. spy. (Id. ¶ 20.) When Khosravi denied the allegations,

he was struck repeatedly in the head until he lost consciousness. (Id.) When he awoke, he was

in his cell, covered in blood; he received no medical treatment for his injuries. (Id. ¶ 21.) Over

time, these interrogation sessions became routine and increasingly violent. (Id. ¶ 23.) When

Khosravi maintained that he was in Iran only to visit family, his interrogators would shock him

with an electric taser on his head, legs, and genitals and beat him with metal objects. (Id. ¶¶ 23–

24.) His pleas for medical attention were ignored. (Id.) Guards also regularly told him that he

would be executed and would never see his family again. (Id. ¶ 25.) Khosravi was interrogated

for a total of more than 65 hours. (Id. ¶ 23.)

        During his detention, Khosravi appeared in Iranian court three times. (Id. ¶ 28.) The first

time, the judge accused him of being a U.S. spy, told him he would be executed, and scheduled

his trial for April 12, 2016. (Id.) The second time, the judge sentenced him to eighty lashes for




                                                     3
the crime of consuming alcohol, to which he falsely admitted during interrogation. (Id. ¶ 30.)

The third time, the judge again told him he would be executed. (Id. ¶ 31.)

         After 251 days of imprisonment, Khosravi was released as part of a prisoner exchange

with the United States. (Id. ¶ 33.) Iran released four prisoners in exchange for clemency for

seven Iranians indicted or imprisoned in the United States for sanctions violations. (Id.) The

United States also released frozen Iranian assets around the time of the exchange. (Id.)

      B. Injuries

             1. Physical and Psychological 2

         Khosravi suffered severe and lasting physical and psychological damage from the abuse

he suffered during his imprisonment. He has permanent scars, chronic migraine headaches,

lower back pain, reduced sensation in his limbs, weakened muscles, diminished reflexes, and

numbness and tingling in his hands and feet. (Id. ¶¶ 35–36.) He also has acute joint pain and

limited range of motion in his left leg, which prevents him from walking for more than thirty

minutes without fatigue. (Id. ¶ 36.) Both his eyes are severely damaged, resulting in double

vision and night blindness in his left eye. (Id. ¶ 37.) He sees a primary care physician, a

neurologist, and an optometrist on a regular basis, and takes daily medication to manage the pain

and other symptoms. (Id. ¶¶ 38–39.) Khosravi also suffers from post-traumatic stress disorder,

depression, anxiety, and insomnia, for which he receives treatment. (Id. ¶¶ 42–43.)

         Before his detention, Khosravi enjoyed many active hobbies, including volleyball,

Taekwondo, bike riding and going to the gym. (Id. ¶ 8, 41.) He can no longer take part in these

activities, and even walking is difficult for him. (Id. ¶ 41.) He is unable to continue working as

a rug designer and repairer and is on disability. (Id. ¶ 40.)



2
    In addition to his declaration, Khosravi submitted records under seal. (See ECF No. 13.)


                                                      4
           2. Economic

       Before his detention, Khosravi’s average yearly income was $56,250 from his job

managing a carpet store and selling rugs online. (Id. ¶ 6–7; see also ECF No. 12-1, Pl. Br., at

26.) Khosravi estimates lost wages totaling $181,387 from October 27, 2012, through January

17, 2016, when he was released from prison. (Khosravi Decl. ¶ 6–7; see also ECF No. 12-1, Pl.

Br. at 26.) Since he returned to the United States, Khosravi’s medical expenses between January

2017 and June 2018 totaled $12,679.34. (Khosravi Decl. ¶ 44.) He can no longer work because

of his permanent physical and emotional injuries. (Id. ¶ 40.)

   C. Purpose of Detention

       Khosravi’s detention conforms to the Iranian government’s well-documented “pattern

and practice of behavior towards Iranian–American dual citizens, in which illegal actions were

directed against such dual citizens for political purposes of the Iranian regime.” Moradi v.

Islamic Republic of Iran, 77 F. Supp. 3d 57, 64 (D.D.C. 2015) (quoting expert report of Mehdi

Khalaji, a Senior Fellow at the Washington Institute for Near East Policy). These detentions are

designed to “coerc[e] . . . false confessions that they had taken actions against the Iranian state on

behalf of the American government,” to use them “as leverage in the U.S.-Iranian nuclear

negotiations,” and to “obtain release of Iranians in prison in the United States.” Hekmati v.

Islamic Republic of Iran, 278 F. Supp. 3d 145, 150 (D.D.C. 2017) (quoting expert report of

Mehdi Khalaji, a Senior Fellow at the Washington Institute for Near East Policy). Khosravi was

one of four American prisoners released in exchange for seven Iranians who were imprisoned or

indicted in the United States. (Khosravi Decl. ¶ 33.)




                                                      5
   D. Procedural History

       Six months after his release, Khosravi timely filed suit against Iran under the FSIA, 28

U.S.C. § 1605A, alleging that Iran’s actions during his eight-month detention constituted torture

and hostage taking, entitling him to compensatory damages. Khosravi served Iran using the

procedure set forth in 28 U.S.C. § 1608(a)(4), and the U.S. Department of State confirmed that

Iran was served on February 7, 2017. (ECF Nos. 4–7.) After Iran failed to respond to the

Complaint, the Clerk entered a default pursuant to Federal Rule of Civil Procedure 55(a). (ECF

No.10.) Khosravi then timely moved for default judgment under Federal Rule of Civil Procedure

55(b). (ECF No. 12.)

                               II.    CONCLUSIONS OF LAW

   A. Jurisdiction

       Foreign states are generally immune from suit in U.S. federal court. See 28 U.S.C.

§ 1604. The FSIA provides the sole basis for jurisdiction over a foreign state in a U.S. court.

See 28 U.S.C § 1330. Khosravi asserts jurisdiction under 28 U.S.C. § 1605A—the terrorism

exception to a foreign state’s jurisdictional immunity.

           1. Subject-Matter Jurisdiction

       A plaintiff may establish subject-matter jurisdiction under this exception by showing that

the foreign state lacks immunity and that his claim may be heard in a U.S. court. See 28 U.S.C.

§ 1605A(a)(1)-(2).

                     i. Immunity

       Under 28 U.S.C. § 1605(a)(1), a foreign state loses its immunity where (1) “money

damages are sought” (2) “against a foreign state” for (3) “personal injury or death” that (4) “was

caused” (5) “by an act of torture [or] . . . hostage taking.” 28 U.S.C. § 1605A(a)(1).




                                                     6
       Khosravi’s claims meet all five conditions. First, he seeks only monetary damages.

(ECF No. 1, Compl., ¶¶ 51–53.) Second, he filed suit against Iran. (Id. ¶ 3.) Third, Khosravi

alleges personal injuries including physical injury and mental anguish. (Id. ¶¶ 24–25.) Fourth,

the Iranian Ministry of Intelligence caused his injuries. (Id. ¶¶ 16–19 (identifying MOIS as

perpetrator); see also Nikbin v. Islamic Republic of Iran, 471 F. Supp. 2d 53, 59 (D.D.C. 2007)

(holding MOIS “must be treated as the foreign state itself”).) Fifth, as explained in detail below,

under the definition set forth by FSIA, Iran both tortured Khosravi and held him hostage.

                           a. Torture

   FSIA adopts the definition of torture provided in the Torture Victim Protection Act, 28 U.S.C

§ 1605A(h)(7), which states that torture is

       (1) . . . any act, directed against an individual in the offender’s custody or physical
       control, by which severe pain or suffering (other than pain or suffering arising only
       from or inherent in, or incidental to, lawful sanctions), whether physical or mental,
       is intentionally inflicted on that individual for such purposes as obtaining from that
       individual or a third person information or a confession, punishing that individual
       for an act that individual or a third person has committed or is suspected of having
       committed, intimidating or coercing that individual or a third person, or for any
       reason based on discrimination of any kind; and

       (2) mental pain or suffering refers to prolonged mental harm caused by or resulting
       from . . . the intentional infliction or threatened infliction of severe physical pain or
       suffering;

Torture Victim Protection Act of 1991 (TVPA), Pub. L. No. 102–256, 106 Stat. 73 (Mar. 12,

1992), codified at 28 U.S.C. § 1350 (note).

       The D.C. Circuit has explained that to constitute torture, conduct must be “extreme,

deliberate and unusually cruel . . . , for example, sustained systematic beating, application of

electric currents to sensitive parts of the body, and tying up or hanging in positions that cause

extreme pain.” Price v. Socialist People’s Libyan Arab Jamahiriya, 294 F.3d 82, 92–93 (D.C.

Cir. 2002) (citation omitted). Under the FSIA, torture can occur only when the production of


                                                      7
pain is purposive, and not merely haphazard. Id. at 93. In order to lose its sovereign immunity, a

foreign state must impose suffering cruelly and deliberately. Id. at 93.

       Applying Price, courts have found torture to include providing victims with “inadequate

rations of food,” forcing them “to live in unsanitary conditions,” and subjecting them to

“individual threats of death, threats to kill others, [and] severe beatings.” Moradi, 77 F. Supp. 3d

at 68 (collecting cases).

       The court finds that the physical and mental injuries Iranian interrogators inflicted on

Khosravi, as well as the conditions in which he was held, constitute torture. His interrogators

subjected him to physical and mental pain, beating him with bats and metal objects and shocking

him with an electric taser. (Khosravi Decl. ¶¶ 20–24.) When he was not being interrogated, he

was locked inside a small cell infested with rodents and insects. (Id. ¶¶ 15–18.) He was

deprived of edible food and medical attention for his many injuries. (Id. ¶¶ 18–19.) This

abusive treatment was not simply the use of excessive force against a prisoner; the violent

interrogations were cruel and deliberate, with the intended purpose of eliciting a false confession.

See Price, 294 F.3d at 92–93. The court therefore concludes that Khosravi was the victim of

torture and that Iran is not entitled to sovereign immunity.

                            b. Hostage-Taking

       The FSIA adopts the definition of hostage-taking in Article I of the International

Convention Against the Taking of Hostages. 28 U.S.C § 1605A(h)(2). Hostage taking occurs

when a person “seizes or detains and threatens to kill, to injure or to continue to detain another

person in order to compel a third party. . . to do or abstain from doing any act as an explicit or

implicit condition for the release of a hostage.” Simpson v. Socialist People’s Libyan Arab

Jamahiriya, 326 F.3d 230, 234 (D.C. Cir. 2003) (quoting Art. 1, ICATH, U.N. GAOR, Supp.




                                                      8
No. 39, U.N. Doc. A/34/39 (1979)). “The essential element of [a] hostage-taking claim is that

the intended purpose of the detention be to accomplish . . . [some] third-party compulsion.” Id.

at 234–35 (citing Price, 294 F.3d at 94).

       Khosravi contends that Iran detained him in order to force the U.S. to release Iranian

prisoners. (Pl. Br. at 18.) He established that Iran leveraged his detention and that of three other

Americans to secure release of seven Iranians imprisoned or indicted for sanctions violations.

(Khosravi Decl. ¶ 33.) Because Khosravi’s release was conditioned on the United States’ release

of Iranian prisoners, his detention constitutes hostage taking. See Abedini v. Gov’t of Islamic

Republic of Iran, 422 F. Supp. 3d 118, 131 (D.D.C. 2019) (finding hostage-taking when

plaintiff’s release was conditioned on the United States’ release of Iranian prisoners). The court

therefore concludes that Khosravi was the victim of hostage-taking and that Iran is not entitled to

sovereign immunity.

                   ii. Authority to Hear Claim

       Subsection 1605A(a)(2)(A) permits a federal court to hear a claim brought under this

section if: 1) the foreign state where the act occurred was designated a state sponsor of terrorism

at the time of the act and when the claim was filed, 2) the claimant or victim is a U.S. national,

and 3) the claimant gave the foreign state an opportunity to arbitrate the claim. 28 U.S.C.

§ 1605A(a)(2)(A). Each of these conditions is satisfied in this case. Iran has been designated a

state sponsor of terrorism since January 1984 and was so designated both at the time Khosravi’s

detention and when he filed suit. See U.S. Dep’t of State, State Sponsors of Terrorism, available

at http://www.state.gov/j/ct/list/c14151.htm (2017); see also Barry v. Islamic Republic of Iran,

437 F. Supp. 3d 15, 30 (D.D.C. 2020). Khosravi is a U.S. citizen and therefore a U.S. national as

defined in § 1605A(h)(5). And Khosravi included an arbitration offer in the documents served




                                                     9
on Iran. (ECF No. 7.) This court therefore has subject-matter jurisdiction pursuant to 28 U.S.C.

§ 1605A.

            2. Personal Jurisdiction

        The court may exercise personal jurisdiction over a foreign state if service of process is

properly effectuated under 28 U.S.C. § 1608(a). See, e.g., Schubarth v. Fed. Republic of

Germany, 891 F.3d 392, 397 n.1 (D.C. Cir. 2018). As set forth above, Khosravi properly served

Iran. (See ECF No. 7.)

    B. Liability

        The FSIA provides a federal cause of action to U.S. nationals for personal injury or death

caused by acts described in subsection (a)(1). 28 U.S.C. § 1605A(c). Khosravi is a U.S. national

and therefore has a federal cause of action under the FSIA. Because the court has jurisdiction

over Khosravi’s claims under § 1605A(a)(1), all of the essential elements for imposing liability

under § 1605A(c) are likewise established. This is because 1605A(c) expressly incorporates the

elements necessary to waive a foreign state’s immunity. Essentially, liability under § 1605A(c)

exists whenever the jurisdictional requirements of § 1605A(a)(1) are met. Kilburn v. Islamic

Republic of Iran, 699 F. Supp. 2d 136, 155 (D.D.C. 2010) (“Although an analysis of a foreign

sovereign’s potential immunity and liability should be conducted separately, the elements of

immunity and liability under § 1605A(c) are essentially the same in that § 1605A(a)(1) must be

fulfilled to demonstrate that a plaintiff has a cause of action.”).




                                                      10
       Accordingly, because the court has determined that Iran, acting through its agents, took

Khosravi hostage and tortured him within the meaning of § 1605A(a)(1), Iran is liable under

§ 1605A(c) for any personal injuries that torture and hostage taking caused. 3

    C. Damages

       As authorized by § 1605A(c), Khosravi seeks compensatory damages for pain and

suffering and economic harm, as well as punitive damages. See 28 U.S.C. § 1605A(c).

              1. Compensatory Damages

       To recover compensatory damages in a FSIA case, a plaintiff must prove that “the

consequences of the defendants’ acts were reasonably certain to occur, and they must prove the

amount of damages by a reasonable estimate.” Hill v. Republic of Iraq, 328 F.3d 680, 681 (D.C.

Cir. 2003).

                    i. Pain and Suffering

       Khosravi seeks $2.51 million in damages for his pain and suffering while imprisoned. He

has presented extensive evidence of his mental and physical torture during his 251-day

imprisonment. Because pain and suffering are “obviously” reasonable consequences of torture,

Price v. Socialist People’s Libyan Arab Jamahiriya, 384 F. Supp. 2d 120, 134–36 (D.D.C. 2005)

(Price III), Khosravi is entitled to damages for his pain and suffering, during and since his

detention.

       In hostage-taking and torture cases, courts in this district typically award $10,000 per day

of captivity to compensate for injuries sustained while detained. Abedini, 422 F. Supp. 3d at

136–37 (collecting cases). The court finds this is a reasonable estimate for compensation for



3
  Khosravi also asserted several state law claims. (Compl. at 19.) Because he is a U.S. citizen,
those claims are “redundant” of the federal law claim and “do not provide [] any additional right
to recover.” Fritz v. Islamic Republic of Iran, 320 F. Supp. 3d 48, 89 (D.D.C. 2018).


                                                    11
Khosravi’s pain and suffering and awards him $2.51 million for pain and suffering while

imprisoned.

       Khosravi also seeks $10.04 million to compensate for his post-release injuries, including

future pain and suffering. (Pl. Br. at 24.) However, the case upon which he relies, which

resulted in a $10 million award, involved a longer period of detention (335 days) and lengthier

post-release pain and suffering (39 years between release and award) than Khosravi suffered.

See Massie v. Gov’t of the Democratic People’s Republic of Korea, 592 F. Supp. 2d 57, 66, 74

(D.D.C. 2008). By contrast, the court in Moradi awarded $5 million in post-release pain and

suffering damages to a plaintiff who was held for 168 days, and 7 years had elapsed since his

release. Here, while Khosravi was imprisoned for 251 days, this award comes two years after his

release. Therefore, the court concludes that $5 million is the appropriate amount of damages for

Khosravi’s post-release pain and suffering.

                   ii. Economic

       Khosravi seeks economic damages of over $1.8 million, including loss of earnings and

out-of-pocket costs for medical treatment. (Pl. Br. at 25.)

       Khosravi estimates his lost earnings total over $315,000. “As a general rule, lost

earnings — past and future — are compensable economic damages” under the FSIA. Moradi,

77 F. Supp. 3d at 71 (citing Restatement (Second) of Torts § 906). Khosravi earned

approximately $154.11 per day before his detention, and lost wages for approximately 1,177

days (including his time stranded in Iran before his detention). Therefore, his lost wages were

$181,387.47. In addition, Khosravi has been unable to work since his release because of his

injuries, and therefore estimates lost wages of $134,229.81 since his release. Accordingly, the

court finds his lost wages total $315,617.28.




                                                    12
        Khosravi also estimates that his lost future earning capacity exceeds $1.2 million. He has

shown through extensive evidence that he will not work again due to his injuries. Therefore, the

court concludes that his lost future earning capacity, based on his prior earnings of $56,250

annually and future earnings for 21.7 years 4, totals $1,220,625.00. (Khosravi Decl. ¶ 28; see

also Pl. Br. at 26.)

        Khosravi’s economic losses also include his out-of-pocket costs for ongoing medical

treatment and medical bills already incurred for injuries sustained during his detention.

Khosravi’s medical expenses for treatment he has already received amount to $12,679.34.

(Khosravi Decl. ¶ 44.) Because of his permanent injuries, Khosravi estimates that he will incur

$275,141.67 in future costs for medical and mental health treatment. 5

        Each of these costs are the result of Iran’s unlawful conduct, are reasonably estimated,

and were incurred, or will likely incur in the future. Accordingly, the court awards

$1,824,063.29 to compensate Khosravi for his economic damages.

            2. Punitive Damages

        Finally, Khosravi seeks $300 million in punitive damages. Courts consider four factors

in determining an appropriate award of punitive damages: “(1) the character of the defendants'

act, (2) the nature and extent of harm to the plaintiffs that the defendants caused or intended to

cause, (3) the need for deterrence, and (4) the wealth of the defendants.” Oveissi v. Islamic

Republic of Iran, 879 F. Supp. 2d 44, 55–56 (D.D.C. 2012) (internal quotations omitted). While

“societal interests in punishment and deterrence warrant imposition of punitive sanctions,”



4
 Based on the U.S. Department of Health and Human Services National Vital Statistics System,
Khosravi estimates he will live another 21.7 years. (Pl. Br. at 26.)
5
 Khosravi estimates this amount based on his past medical expenses and his projection of living
another 21.7 years. (Pl. Br. at 26.)


                                                     13
Onsongo v. Republic of Sudan, 60 F. Supp. 3d 144, 153 (D.D.C. 2014), the court finds

Khosravi’s proposed amount excessive.

       Although other courts have imposed such large awards, those cases involved plaintiffs

who were impacted by state-funded terrorist activities of third-party organizations. See, e.g.,

Sutherland v. Islamic Republic of Iran, 151 F. Supp. 2d 27, 30-31 (D.D.C. 2001) (describing

actions executed by terrorist organization materially supported by Iran). The large punitive

damages awarded in those cases represented a multiple of the amount of financial support Iran or

other states provided. Here, as in Moradi, the Khosravi’s detention and torture was committed

by the Iranian government itself—MOIS. In such situations, courts have declined to base an

award on Iran’s funding of its own ministry, instead awarding an amount in punitive damages

that is equivalent to the amount of compensatory damages. See Moradi, 77 F. Supp. 3d at 73

(“Here, the detention and torture was carried out directly by Iranian authorities, so the Court does

not agree that the punitive damages award should be based upon Iran’s funding of its Ministry of

Information and Security.”). The court will adhere to that formula and award punitive damages

of $9,334,063.29. See id.

                                     III.    CONCLUSION

       For the stated reasons, the court granted Khosravi’s motion for default judgment and the

above amounts in damages. A corresponding Order issued separately. (ECF No. 18.)



Date: August 21, 2020


                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge




                                                    14